Title: To Alexander Hamilton from John F. Hamtramck, 5 October 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Sir
Fort Fayette Pittsburgh Octobr the 5th 1799

as you have requested me to give you my opinion fully on the Military affairs of this Country, I take the liberty of Submiting Some Observations for your Consideration.
it appears to me that the Want of Discipline in our troops is produced from the following causes. 1st. the incompleatness of the Regiments which for the want of Men never allows an officer a Command equal to his Rank, the Consequence of which is, that after Detailing for the ordinary Duties of the Day (as mentioned in my letter of the 19th. Ult.) there are not a sufficient number of Men left for exercise & manoeuvring. 2d the Scattered, mutilated and mixed situation of the Regiments—Companies at an immense distance from their own doing duty with other Regiments, others Cut up and distributed to Different Posts, and officers for years together doing Duty with Regiments they do not belong to. These defects may be altogether attributed to the Smallness of the Establishment never full, appropriated to garrison an extensive frontier and augmented by the Delay that has been generaly made in filling vacancies and the tardiness of Officers in joining their Regiments after Receiving appointments.
To Remedy these evils and to acquire a Knowledge of Garrison Duty and the tactics of the Field, would be in my opinion to Keep the Regiments together as much as the Nature of the Service would permit by prescribing a Certain District that it Should garrison and no part of it to be taken out of the limits (except for Commands) without the most urgent Necessity—that at the Head Quarters of the Regiment there Should always be six full Companies or at least a Battalion Compleatly officered, together with the Staff, the Coll. and one of the Majors, by which Disposition it would become the Nursery & military School of the Regiment, the other Companies if possible intire, Should occupy not exceeding the limit of one year Such number of Posts within the District as would be found Necessary to Keep up, for we find that when a Detachment is too long by its Self, it is Apt (if the Expression may be Allowed) to Degenerate in to habits of private life.
I have frequently gone in to a Garrison Composed of a small Detachment where an uninterupted Silence reigned, giving it the resemblance more of a Convent (where two or three foot paths Seen thro’ the grass were the only indications of its being inhabited) than a place of Arms. The Colonel of a Regiment or a Major Should in the summer time exercise all the troops off Duty twice a Day, and at least once a Month with Blank Catriges. The Garrison Should frequently be marched out a few Miles, Encamp & be employed in Making of fachines, saucissons, gabions, erect field Fortifications, Carry on lines of Approaches, Construct Batteries &c &c &c thus the officers and men in a party of pleasure would gain a Knowledge in the art of war and prepare themselves to Realize at a future Day the practice of their School. we have no Military Authors that treat on Garrison Duty exept foreign ones, and as they are without authority to us, the officers are Every Day at loss which to adopt, the Consequence is, that there is not two Garrisons whose Duty or police is alike—whether a treatise on that head is not wanted is also Submitted.
A practice of challinging members of Court Martial has frequently given the Culprit an opportunity of procrastinating his tryal: soldiers have frequently done it. I ask whether the challenger Should not be made to Shew Cause to be judged of by the Court or Commanding officer? my Reason for the question is from the Variety of opinions held up—many officers are ignerant on that Head: would it not be well to have Some good treatise upon Courts Martial bound with the articles of war and one furnished to each Company? You are also well acquainted with the Difficulty of punishing offenders in Small Detachments that have not officers Sufficient to form a Court martial by which means where an officer is scrupulous, offenders frequently goes unpunished to the great injury of the Service. Could not Some means be fallen on to remedy this Defect?
I believe Sir you will agree with me that no persons ever ought to Receive a Commission without at least understanding the Common Rules of Arithmetic and how to write, But Nevertheless we have had a Number without Knowing how to do either one, or the other; and in fact added to the other Obstacles to our improvements, we may fairly Count upon the Number of Miserable appointments that have been made. the want of Non Commissioned Officers of fair characters and Some education is very injurious to the service, whether it is owing to want of sufficient pay to induce men Competent to the Business to engage or any other Cause it is probable you Can Best judge.
there appears to be as great Deficiency some where both Respecting the quality of the Clothing of the troops and the time of its arrival in this Country. the secretary of war in his Circular letter has accounted for the former. But in order to use water transportation with Certainty the Clothing for the Summer Should always be at Pittsburgh in March and that for the winter the latter end of May or Begining of June.
I wish to Know whether Detroit does not Come within the Discription of a Fortifyed Town. it Certainly is Stockaded at public expence to the amount of some thousand Dollars and in the Night time under the protection of the sentries of the Garrison. it has been my opinion that the inhabitans were under the Control of the Commanding Officer as far as related to the preservation of the town.
As the Regulation of the war office Relative to the Recruiting Service did not Contemplate that Foreigners who were then in Actual service Should be Discharged, I have given it as my opinion that Foreigners who had served six and eight years in any of the Regiments in this Country and who wanted to Reinlist Should be taken—if I have erred in this or in the Opinion I had formed of the preservation of the Town of Detroit I beg you will excuse me and give me an early information in order to have it Corrected. I have the honor to be Sir with Very great Respect
Your Most Obedient and Very humble servent
J F Hamtramck
P.S. Since writing the above I have had the honor of your letter of the 24th September, and if Practicable the garrison of McMackinac will be withdrawn agreeably to your Direction. I Shall Send an Express this Day to Detroit.
J F H
